                                                        Honorable Judge Christopher M. Alston
 1

 2   Schweet Linde & Coulson, PLLC
     575 S. Michigan St.
 3   Seattle, WA 98108
     P: (206) 275-1010 F: (206) 381-0101
 4

 5                        IN THE U.S. BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 6

 7
                                                      Chapter 13
 8 In re Yudid Hernandez
                                                      Case No. 18-13998-CMA
 9
                                         Debtor(s). PROOF OF SERVICE
10

11
           The undersigned certifies under penalty of perjury under the laws of the State of
12   Washington that the following is true and correct:

13      1. That on June 4, 2020, I caused to be mailed through United States Postal Service First
           Class Mail, a true and correct copy of the Notice of Payment Change; Addendum to
14         Notice of Post-Petition Payments for Ongoing Sewer Charges and the Lake Haven Water
15         and Sewer District Resolution 2019-1327 and Notice of Post Petition fees addressed to
           the following:
16
     Yudid Hernandez                 4029 South 277th Pl              Debtor
17                                   Auburn, WA 98001
18   Christina L. Henry              Henry & Degraaf, P.S.            Attorney for Debtor
19                                   787 Maynard Ave. S.
                                     Seattle, WA 98104
20   Jason Wilson-Aguilar            600 University St., #1300        Chapter 13 Trustee
                                     Seattle, WA 98108
21
        2. That on June 4, 2020, the above referenced documents were filed electronically through
22
           the CM/ECF system which caused the Registered Participants in this proceeding to be
23         served by electronic means with each document as fully reflected on the Notice of
           Electronic Filing for each document.
24          Signed at Seattle, Washington this June 4, 2020.
25                                               /s/ Danita Alefaio
26                                               Danita Alefaio

     PROOF OF SERVICE - 1                                          SCHWEET LINDE & COULSON, PLLC
                                                                             575 S. MICHIGAN ST.
                                                                             SEATTLE, WA 98108
                                                                      P (206) 275-1010 F (206) 381-0101


       Case 18-13998-CMA         Doc     Filed 06/08/20    Ent. 06/08/20 13:02:16          Pg. 1 of 1
